Title: From James Madison to George Washington, 12 August 1784
From: Madison, James
To: Washington, George


Dear Sir
Orange August. 12th 1784
I had the honor of receiving your favor of the 12th. of June during my attendance in the Legislature and of answering it a few days, before I left Richmond. Since my return home I have been informed that the gentleman into whose hands my answer was put has mislaid or lost it, and that I cannot rely on its ever finding its way to you. I have therefore to repeat, Sir, that the sanction which your judgment gave to the propriety of rewarding the literary Services of Mr. Payne led to an attempt in the House of Delegates for that purpose. The proposition first made was that he should be invested with a moity of a tract of public land known by the name of the Secretary’s lying on the Eastern Shore. The kind reception given to this proposition induced some gentlemen to urge that the whole tract containing about 500 acres might be included in the donation as more becoming the dignity of the State, and not exceeding the merits of the object. The proposition thus enlarged, passed through two readings without apprehension on the part of its friends. On the third a sudden attack grounded on considerations of economy and suggestions unfavorable to Mr. Payne, threw the bill out of the house. The next idea proposed was that the land in question should be sold and £2000 of the proceeds allotted to Mr. Payne to be laid out in the purchase of a Farm if he should think fit. This was lost by a single vote. Whether a succeeding Session may resume the matter and view it in a different light, is not for me to say. Should exertions of genius which have been every where admired, and in America unanimously acknowledged, not save the author from indigence and distress, the loss of national character will hardly be balanced by the savings at the Treasury. With the highest respect and sincere regard I am Dear Sir, Your most Obedient and humble servant
J. Madison Jr.
